Citation Nr: 0609270	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for thyroid goiter.

3.  Entitlement to service connection for residuals of a 
right breast lump.

4.  Entitlement to service connection for optic neuritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to July 
1979.  She served in the reserves from 1975 to 1977 and from 
1979 to 1999 with various periods of active duty for training 
and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied service connection for each 
issue now on appeal.  The Board initially reviewed this 
matter in January 2003.  The Board referred the appeal to the 
Board's Evidentiary Development Unit (EDU) pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, while the matter was 
still pending at the EDU, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  For a short time the EDU continued to develop 
evidence under specific circumstances.  See VAOPGCPREC 1-03.  
But ultimately, VA determined that the Veterans Benefits 
Administration would resume all development functions.  
Consequently, the Board remanded the case to RO via the 
Appeals Management Center (AMC) in August 2003 for further 
evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

In its August 2003 remand the Board directed the RO to 
contact the National Personnel Records Center (NPRC) and 
request verification of the veteran's active and reserve 
service, including dates of active duty for training and 
inactive duty for training.  Pursuant to the remand, the AMC 
contacted Headquarters Air Reserve Personnel Center (HQ ARPC) 
in June 2005 in accordance with instructions given by NPRC in 
previous correspondence from March 2003.  The Board is unable 
to locate the requested records, or any response from HQ ARPC 
or post-remand correspondence with NPRC, which references the 
requested records.   A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance." Id.  The ruling in Stegall does not give the 
Board any discretion to consider whether failure to comply 
with the prior remand would not prejudice the veteran or 
constitute harmless error.  Accordingly, the appeal must be 
remanded to locate the requested records or obtain 
affirmation that the records do not exist or the custodian 
does not have them, such that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159(c)(2).

E.A.M., M.D. provided a statement in August 2003, which 
summarizes his findings during his treatment of the veteran 
in the 1970's and 1980's.  Presumably, the findings were 
selected because they might demonstrate early manifestations 
of multiple sclerosis.  Although Dr. M's treatment notes from 
the 1990's are in the claims file, the Board has been unable 
to locate any contemporaneous notes from the earlier 
treatment he summarizes in his letter.  Dr. M's earlier 
records are relevant to the veteran's case and should be 
associated with the claims file.  

Further review of the remand reveals a favorable nexus 
opinion regarding service connection for multiple sclerosis.  
L.A.S., M.D. wrote in October 2000 that based on the 
veteran's records and an interview and examination of the 
veteran, it appears that she had multiple sclerosis since the 
early 1980's.  Dr. S. does not disclose what records were 
reviewed and there are no clinical records regarding his 
treatment of the veteran in the file.  As such, his medical 
opinion appears to be incomplete.  Nonetheless, Dr. S's 
opinion does indicate the veteran's multiple sclerosis may be 
associated with established events within the presumptive 
period following the veteran's extended active duty.  
Accordingly, a medical examination and opinion are required.  
38 C.F.R. § 3.159(c)(4).  Because the veteran has alleged 
that her optic neuritis is related to multiple sclerosis, the 
nature and etiology of this disorder should also be 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006) (requiring VCAA notice to include 
the five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.)  The 
RO should provide the appellant written 
notification specific to her claims for 
service connection for multiple 
sclerosis, thyroid goiter, residuals of a 
right breast lump, and optic neuritis.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claims.
 
2.  The RO should request the veteran 
identify the sources, approximate dates, 
and addresses of all pertinent 
treatment, and submit releases for the 
same.  The RO should specifically 
request this information for E.A.M., 
M.D. and L.A.S., M.D.  After this has 
been accomplished, the RO should obtain 
all records that are adequately 
identified and released.   

3.  After the actions in paragraph 1 
and 2 above are completed, the veteran 
should be afforded a VA neurology 
examination to determine the nature and 
etiology of multiple sclerosis and 
optic neuritis, if present.  The claims 
file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  All tests and 
studies thought necessary by the 
examiner should be performed.

In the examination report, the examiner 
should report whether multiple 
sclerosis and optic neuritis are found, 
and should state an opinion for each 
disorder found as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) the result of, 
or otherwise etiologically related to, 
injury or disease that the veteran 
incurred during service.  The examiner 
should state an opinion as to when 
(approximate year and month) the 
disorders in question had their onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide a 
rationale for any opinion provided.

4.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to her claims as the 
information requested on this 
examination addresses questions of 
symptomatology that are vital in her 
claims.  38 C.F.R. § 3.655 (2005); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the AMC should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

6.  Thereafter, the AMC should 
readjudicate the claims for service 
connection for multiple sclerosis, 
thyroid goiter, residuals of a right 
breast lump, and optic neuritis.  If the 
claims remain denied, the appellant and 
her representative should be furnished 
an appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

